


110 HCON 143 : Honoring National Historic

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 143
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			Referred to the Committee on Energy and Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Honoring National Historic
		  Landmarks.
	
	
		Whereas National Historic Landmarks are nationally
			 significant historic places, designated by the Secretary of the Interior
			 because they possess exceptional value or quality in illustrating or
			 interpreting the heritage of the United States;
		Whereas Congress recognizes that Stan Hywet Hall, located
			 in Akron, Summit County, Ohio, has been designated as a National Historic
			 Landmark since December 21, 1981;
		Whereas Stan Hywet Hall was built between 1912 and 1915 by
			 Franklin F.A. Augustus Seiberling and his wife, Gertrude;
		Whereas Franklin Seiberling hired architect Charles S.
			 Schneider of Cleveland to design the home, landscape architect Warren H.
			 Manning of Boston to design the grounds, and Hugo F. Huber of New York City to
			 decorate the interior;
		Whereas Stan Hywet Hall is one of the finest examples of
			 Tudor Revival architecture in the United States;
		Whereas Alcoholics Anonymous, an organization that
			 continues to help millions of individuals worldwide recover from alcohol
			 addiction, was founded on Mother’s Day 1935 following a meeting between Mr.
			 Bill Wilson and Dr. Bob Smith, which was hosted by Henrietta Seiberling at Stan
			 Hywet Hall;
		Whereas, in 1957, in keeping with the Stan Hywet Hall
			 crest motto of Non Nobis Solum (or Not for Us
			 Alone), the Seiberling family donated Stan Hywet Hall to a nonprofit
			 organization, which came to be known as Stan Hywet Hall & Gardens, so that
			 the public could enjoy and experience part of a noteworthy chapter in the
			 history of the United States;
		Whereas we are honoring and congratulating Stan Hywet Hall
			 & Gardens on its 50th anniversary and for its commitment to sharing its
			 history, gardens, and art collections with the public;
		Whereas Stan Hywet Hall & Gardens is identified as a
			 National Historic Landmark by the Department of the Interior, the only location
			 in Akron, Ohio, with such a designation and one of only 2,200
			 nationwide;
		Whereas Stan Hywet Hall & Gardens is one of Ohio’s top
			 10 tourist attractions, is a Save America’s Treasures project, and is
			 accredited by the American Association of Museums;
		Whereas more than 5,000,000 people from around the world
			 have visited Stan Hywet Hall & Gardens, with the number of visitors
			 annually averaging between 150,000 and 200,000 since 1999;
		Whereas Stan Hywet Hall & Gardens contributes over
			 $12,000,000 annually to the greater Akron economy;
		Whereas Stan Hywet Hall & Gardens is a recipient of
			 the Trustee Emeritus Award for Excellence in the Stewardship of Historic Sites
			 from the National Trust for Historic Preservation, only the fourth recipient of
			 the Award after George Washington’s Mount Vernon, Thomas Jefferson’s
			 Monticello, and Washington, DC’s Octagon House; and
		Whereas Stan Hywet Hall & Gardens relies on more than
			 1,300 volunteers to ensure that its doors remain open to the public, including
			 the Women’s Auxiliary Board, the Friends of Stan Hywet, the Stan Hywet Gilde,
			 the Stan Hywet Needlework Guild, the Stan Hywet Flower Arrangers, the Stan
			 Hywet Garden Committee, the Carriage House Gift Shop, the Conservatory, Vintage
			 Base Ball, Vintage Explorers, the Akron Garden Club, and the Garden Forum of
			 Greater Akron: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes that
			 National Historic Landmarks are places where significant historical events
			 occurred or where prominent Americans worked or lived; and
			(2)directs the Secretary of the Senate to
			 transmit a copy of this resolution to Stan Hywet Hall & Gardens in Akron,
			 Ohio.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
